Title: To Thomas Jefferson from Pierre Auguste Adet, 6 March 1806
From: Adet, Pierre Auguste
To: Jefferson, Thomas


                        
                            Monsieur Le Président
                            
                            Nevers 6 Mars 1806.
                        
                        un homme extremement recommandable sous tous les rapports, qui m’a donné des preuves du plus vif attachement,
                            et pour qui j’ai une amitié bien sincere, le docteur deveze a èté assez heureux pour se rendre utile à Votre pays lors de
                            la terrible épidemie qui ravager philadelphie en 1793. par ses soins assidus, et ses lumieres, il est parvenu a arracher à
                            la mort beaucoup de victimes, et il a ajouté à ce service celui de combattre ces préjuges que l’ignorance et la craintè
                            propageoient, et qui par leur empire sur l’imagination avoient une influence si grande sur la marche de la maladie, et
                            ajoutoient à ses funestes effets. Les vérités qu’il avoit avancées se trouvent confirmées aujourdhui, et vous même
                            Monsieur Le Prèsident, vous les avez mises en  dans cette circonstance
                            Le docteur deveze a cru devoir vous ecrirè entrer dans quelques details sur cequi Lui est relatif et vous soumettre
                            quelques demandes. si vous croyez pouvoir Les acceuillir, Monsieur Le president, vous aurez la satisfaction d’avoir traité
                            avec la bienveillance qu’il mérite, un honnête homme, un medecine èclairé, un philantrope zélé. quant à Moi, Monsieur Le
                            prèsident je me bornerai à Recommander à votre bonté le docteur deveze, et à vous assurer que ma gratitude pour vous
                            égalera Le Respect profond avec Le quel j’ai l’honneur d’être 
                  Monsieur le Président, Votre tres humble et très obeissant
                            Serviteur
                        
                            P. Adet
                            
                        
                    